Exhibit 10.3




STOCK PLEDGE AGREEMENT




This Stock Pledge Agreement (this “Agreement”), effective as of February 15,
2012, is entered into between Omnitek Engineering Corp., a California
corporation (the “Pledgor”), whose address is 1945 S. Rancho Sante Fe Road, San
Marcos, California 92078 and Chachas Land Co., Inc. (the “Secured Party”),
 whose address is P.O. Box 151538, Ely, Nevada 89315, with reference to the
following:




Recitals




A.

Whereas, Secured Party has established revolving line of credit (the “Credit
Line”) for Pledgor in the principal amount of Fifty Thousand dollars ($50,000)
(the “Credit Limit”) pursuant to that Revolving Line of Credit Agreement (the
“Loan Agreement”) of even date herewith and is the holder of a Promissory Note
(the “Note”) accordance with the terms of the Loan Agreement.




B.

Whereas, the proceeds of the Note shall be used primarily to purchase materials
and parts to fulfill existing orders and for no other purpose.




C.

As security for all obligations of Borrower to Lender, the Loan Agreement and
the Note shall be secured by such number of shares of the Common Stock of the
Borrower (the “Shares”), which value of said Shares based on the closing bid is
equal to two (2) times the then outstanding principal and unpaid interest under
this Credit Line and the Promissory Note.  In order to facilitate the Security
for this Credit Line the Borrower shall issue 100,000 Shares in the name of the
Borrower to be held as security in accordance with this Agreement.




AGREEMENT




Now, wherefore, for good and valuable consideration, the Pledgor hereby agrees
with the Secured Party as follows:




ARTICLE I.




COLLATERAL PLEDGE; SECURITY INTEREST; DEFINITIONS




1.1

Pledge of Securities. In consideration of any financial accommodations granted
by the Secured Party set forth above, to Pledgor, and to secure the Obligations
of Pledgor to the Secured Party, Pledgor shall concurrently deliver to the
Pledgeholder, a certificate representing one hundred thousand (100,000) of the
Common Stock, no par value of Omnitek Engineering Corp., registered to Omnitek
Engineering Corp., together with duly executed instruments of assignment thereof
to the Pledgeholder (which, together with all replacements and substitutions
therefor are hereinafter referred to as the "Securities").   Notwithstanding the
above, the security for Loan Agreement and the Note shall be such number of
shares of the Common Stock of the Pledgor (the “Shares”) which value of said
shares based on the closing bid is equal to two (2) times the then outstanding
principal and unpaid interest under this LoanAgreement and the Note, any any
given time, and in the event of default. Pledgor hereby pledges to Secured Party
and grants to the Secured Party a continuing lien and security interest (the
“Security Interest”) in, all of the Pledgor’s right, title and interest in the
Shares, and all rights and remedies relating to, or arising out of, any and all
of the foregoing, and all proceeds thereof (collectively, the "Collateral") to
secure the payment and performance of all Obligations of Pledgor to the Secured
Party, whether or not such Obligations exist under this Agreement or any other
agreements between Pledgor and the Secured Party , whether now or hereafter
existing, including, without limitation, any note, any credit line agreement,
any loan or security agreement, and any other agreement for services, financial
accommodations or credit extended by the Secured Party to Pledgor even though
not specifically enumerated herein.





--------------------------------------------------------------------------------




Any and all stock dividends, rights, warrants, options, puts, calls, conversion
rights and other securities and any and all property and money distributed or
delivered with respect to the Securities or issued upon the exercise of any
puts, calls, conversion rights, options, warrants or other rights included in or
pertaining to the Securities shall be included in the term "Securities" as used
herein and shall be subject to this Pledge Agreement, and Pledgor shall deliver
the same to the Secured Party immediately upon receipt thereof together with any
necessary instruments of transfer; provided, however, that until an Event of
Default (as hereinafter defined) shall occur, Pledgor may retain any dividends
paid in cash or its equivalent, with respect to any stock included in the
Securities and any interest paid with respect to any bonds, debentures or other
evidences of indebtedness included in the Securities. Pledgor hereby
acknowledges that the acceptance of the pledge of the Securities by the Secured
Party shall not constitute a commitment of any kind by the Secured Party to
permit Pledgor to incur Obligations.




1.2

"Obligations" means all of the Pledgor’s obligations and liabilities to the
Secured Party pursuant to the Loan Agreement and the Note.




1.3

Other Definitions. Unless otherwise defined, the terms set forth in this
Agreement shall have the meanings set forth in the Loan Agreement and the Note.
The defined terms hereunder shall be interpreted in a manner most favorable to
the Secured Party.




ARTICLE II.




NO VOTING RIGHTS




2.1

 No Voting and Other Rights.  As the securies pledged by Pledgor as security
hereudner ar Treasury Shares, unless and until there is a default under the
Notes and this Agreementr resulting in the delivery of the Saecurites to the
Secured  Party, there shall be no current voting rights with respect to the
Securities, by Pledgor, Pledgeholder or the Secured Party.

 

ARTICLE III.




WARRANTIES AND COVENANTS




In addition to all other warranties, representations and covenants in the Loan
Agreement or the Note, which are expressly incorporated herein, if Pledgor as
part of this Agreement and while any Obligations of Pledgor to the Secured Party
is unpaid or outstanding, Pledgor agrees, represents and warrants as follows:




3.1

Pledgor's Name, Location; Notice of Location Changes. Except as set forth
herein, Pledgor's name and organizational structure have remained the same since
the date of the Note.  Pledgor will continue to use only the name set forth with
Pledgor's signature unless Pledgor gives Secured Party prior written notice of
any change. Furthermore, Pledgor shall not do business under another name nor
use any trade name without giving ten (10) days prior written notice to the
Secured Party. Pledgor will not change its status or organizational structure
without the prior written consent of the Secured Party. Pledgor will not change
its location or registration (if Pledgor is a registered organization) to
another state without prior written notice to the Secured Party.




3.2

Accuracy of Information/Verification.  All information, certificates and
statements given to the Secured Party pursuant to this Agreement will be
accurate and complete when given. Also, the Secured Party may verify any
Securities or documents evidencing the Collateral in any manner and Pledgor
shall assist the Secured Party in so doing.





Page 2 of 9




--------------------------------------------------------------------------------




3.3

Organization and Authority. The execution, delivery and performance of this
Agreement, the accompanying assignments, stockpowers and other documents to
which Pledgor is a party: (i) are within Pledgor's power; (ii) have been duly
authorized by proper corporate, partnership or limited liability company action
(if applicable); (iii) do not require the approval of any governmental agency,
other entity or person; (iv) will not violate any law, agreement or restriction
by which Pledgor is bound; and (v) any such assignments or pledges of any
interest in any corporation, partnership or limited liability company, has been
approved and acknowledged by the officers, directors, partners, managers or
members of such corporation, partnership or limited liability company. This
Agreement is the legal, valid and binding obligation of Pledgor, and is
enforce­able against Pledgor in accordance with its terms.




3.4

Warranty of Title of Securities/Collateral.  Pledgor now has, and throughout the
term of this Agreement will at all times have, good title to the
Securities/Collateral, free and clear of any and all security interests, liens
and claims of any kind whatsoever.  The Securities are not subject to any
restrictions on transfer and/or disposition by Pledgor or the Secured Party.




3.5

Maintenance of Securities/Collateral; Restriction on Liens and Dispositions.
Pledgor will: (i) not permit waste, removal or loss of identity of the
Collateral; (ii) keep the Collateral free from all liens, adverse claims,
executions, attachments, claims, encumbrances and security interests (other than
the Secured Party's sole and paramount security interest and those interests
permitted in writing by the Secured Party); (iii) defend the Collateral against
all claims and legal proceedings by persons other than the Secured Party; (iv)
pay and discharge when due all taxes, levies and other charges or fees which may
be assessed against the Collateral (except for payment of taxes contested by
Pledgor in good faith by appropriate proceedings so long as no levy or lien has
been imposed upon the Collateral); (v) not sell or transfer the Collateral to
any party; (vi) not permit the Collateral to be used or owned in violation of
any applicable law, regulation or policy of insurance; (vii) preserve the
Secured Party's rights and security interest in the Collateral against all other
parties; and (viii) not make any instructions or entitlement orders which are
contrary to the terms of this Agreement. Pledgor will promptly deliver to the
Secured Party a copy of any notices, statements or communications received by
Pledgor regarding the Collateral.




3.6

Maintenance of Security Interest. Pledgor will take any action requested by the
Secured Party to preserve the Collateral and to perfect, establish the priority
of, continue perfection and enforce the Secured Party' interest in the
Collateral and the Secured Party' rights under this Agreement (including the
delivery of any stock or bond powers, assignments and endorsements deemed
necessary by the Secured Party); and Pledgor will pay all costs and expenses
related thereto. Pledgor shall also cooperate with the Secured Party in
obtaining control (for purposes of perfection under the Uniform Commercial Code)
of Collateral consisting of deposit accounts, investment property, letter of
credit rights, electronic chattel paper and any other collateral where the
Secured Party may obtain perfection through control. Pledgor hereby authorizes
the Pledgeholder on behalf of the Secured Party to take any and all actions
described above and in place of Pledgor with respect to the Collateral and
hereby ratifies any such actions.




3.7

Delivery of Securities/Collateral.  All certificates or instruments representing
or evidencing the Collateral shall be promptly delivered by Pledgor to
Pledgholder pursuant hereto at a location designated by the Pledgeholder and
shall be held by or on behalf of the Secured Party pursuant hereto, and shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
endorsement stock powers, in blank, with signature medallion guaranteed or other
instrument of transfer or assignment in blank, in form and substance
satisfactory to the Pledgeholder. Upon the occurrence and during the continuance
of an Event of Default and the failure to cure said default as provided herein,
Secured Party shall have the right, at any time in its discretion and without
notice to Pledgor, to transfer to or to register on the books of the Pledgor (or
of any other Person maintaining records with respect to the Collateral) in the
name of the Secured Party or any of its nominees any or all of the Collateral.





Page 3 of 9




--------------------------------------------------------------------------------




ARTICLE IV.




RIGHTS AND DUTIES OF THE SECURED PARTY




In addition to all other rights of the Secured Party under the Note and the
Security Agreement, which are expressly incorporated herein as a part of this
Agreement, the following provisions will also apply:




4.1

Authority to Perform for Pledgor/Entitlement Holder. To facilitate the Secured
Party ability to preserve and dispose of the Collateral, Pledgor unconditionally
appoints the Secured Party, as Pledgeholder and as Pledgor's attorney-in-fact
(coupled with an interest and irrevocable while any Obligations remain unpaid)
to do any of the following upon default by Pledgor hereunder (notwithstanding
any notice requirements or grace/cure periods under this or any other agreements
between Pledgor and the Secured Party): to file, endorse the name of Pledgor on
any Collateral, payments, and any documents needed to perfect, protect and/or
realize upon the Secured Party' interest in the Collateral; to nominate itself
as entitlement holder as to any or all of the Collateral; and to do all such
other acts and things necessary to carry out Pledgor's obligations under this
Agreement and the Note, Security Agreement and Purchase Agreement. All acts
taken by the Pledgeholder pursuant to the above-described authority are hereby
ratified and approved by the Pledgor, and the Pledgeholder and the Secured Party
will not be liable to Pledgor for any acts of commission or omission, nor for
any errors of judgment or mistakes in undertaking such actions except for the
Pledgeholder’s willful misconduct. For good and valuable consideration, Pledgor
agrees not to assert any claims against any third-party (including any issuer or
any securities intermediary) holding Collateral for complying with the
Pledgeholder’s requests hereunder, and Pledgor waives any claims against such
third parties for actions taken at the request of the Pledgeholder or the
Secured Party.




4.2

Collateral Preservation. The Pledgeholder will use reasonable care as to any
Collateral in its physical possession but in determining such standard of
reasonable care, Pledgor expressly acknowledges that the Pledgeholder has no
duty to: (i) insure the Collateral against hazards; (ii) protect the Collateral
from seizure, levy, lien, claim or conversion by third parties, or acts of God;
(iii) give to Pledgor any notices, account statements, proxies or communications
received by the Pledgeholder regarding the Collateral; (iv) perfect or continue
perfection of any security interest in the Collateral in favor of Pledgor; (v)
inform Pledgor of any decline in the value of the Collateral or the existence of
any option or elections with respect to the Collateral; (vi) take any action to
invest or manage the Collateral; (vii) exercise, preserve or notify Pledgor with
respect to any exchanges, puts, calls, redemptions, conversions, maturities,
offers, tenders and other rights or requirements regarding the Collateral or
Pledgor's interest therein; or (viii) sue or otherwise take action to preserve
Pledgor's or the Secured Party' interest in the Collateral. Notwithstanding any
failure by the Pledgeholder to use reasonable care in preserving the Collateral,
Pledgor agrees that neither the Pledgeholder or any Secured Party will be liable
to Pledgor for any consequential or special damages arising from such failure.
The foregoing also applies if the Secured Party are deemed entitlement holder as
to any Collateral.








Page 4 of 9




--------------------------------------------------------------------------------

ARTICLE V.




DEFAULTS AND REMEDIES




5.1

Events of Defaults. Notwithstanding any cure periods described below, Pledgor
will immediately notify Pledgeholder and the Secured Party in writing when
Pledgor obtains knowledge of the occurrence of any default specified in this
Agreement, the Note or the Loan Agreement.  A default shall occur hereunder if
Pledgor (a) fails to perform any of the terms, covenants or conditions of this
Agreement, the Note, or the Loan Agreement, or (b)  fails to make any payment
when due, and has not cured said default within fourteen (14) days receipt of
written notice thereof from Secured Party.







5.2

Acceleration of Obligations. Upon the occurrence of an event of default as
provided in Section 5.1 above and the passage of any applicable cure periods,
the Secured Party through the Pledgeholder may at any time thereafter, by
written notice to Pledgor, declare the unpaid principal balance of any
Obligations, together with the interest accrued thereon and other amounts
accrued hereunder, to be immediately due and payable; and the unpaid balance
will thereupon be due and payable, all without presentation, demand, protest or
further notice of any kind, all of which are hereby waived, and notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents.
Notwithstanding the above, to the extent any of the Obligations referred to
herein are payable upon demand, nothing herein will restrict nor negate the
demand nature of such Obligations.




5.3

Remedies.  After maturity of any of the Obligations, or If an Event of Default
shall occur, Pledgor shall give immediate written notice thereof to Pledgeholder
and the Secured Party. Upon the occurrence of an Event of Default, and at, any
time thereafter, the Secured Party through the Pledgeholder shall have the
right, without notice to or demand upon Pledgor, to exercise any one or more of
the following remedies:




(a)

accelerate and declare all or any part of the Obligations to be immediately due,
payable and performable, notwithstanding any deferred or installment payments
allowed by any agreement or instrument evidencing or relating to any of the
same;




(b)

transfer any of the Securities into the Secured Party, without notice to or
consent of Pledgor;




(c)  

exercise all of Pledgor's rights as an entitlement holder and/or owner of the
Securities;




(d)

notify any issuer, transfer agent or securities intermediary, or holder of any
Collateral or Certificates of this pledge of the Collateral, and direct such
issuer, transfer agent or securities intermediary to comply with all
instructions and entitlement orders originated by the Pledgeholder on behalf of
the Secured Party without further consent of Pledgor, and/or deliver directly in
trust to the Secured Party any Collateral, Certificates and subsequent shares of
stock, dividend payments or other distributions pertaining to the Collateral or
arising from Pledgor's ownership of the Collateral, and in each case Pledgor
hereby unconditionally directs such parties to comply with the Pledgeholder’s
requests in all respects; and




(e)

sell or otherwise dispose of the Securities as provided for herein and at law,
and other Collateral, at a public or private sale, for cash, or other property,
or on credit, with the authority to adjourn or postpone any such sale from time
to time without notice other than oral announcement at the time scheduled for
sale.  The Secured Party may directly or through any affiliate purchase the
Securities, and other Collateral, at any such public disposition, and if
permissible under applicable law, at any private disposition. Pledgor and the
Pledgeholder hereby agree that it shall conclusively be deemed commercially
reasonable for the Secured Party, in connection with any sale or disposition of
the Securities, to impose restrictions and conditions as to the investment
intent of a purchaser or bidder, the ability of a purchaser or bidder to bear
the economic risk of an investment in the Securities, the knowledge and
experience in business and financial matters of a purchaser or bidder, the
access of a purchaser or bidder to information concerning the issuer of the
Securities, as well as legend conditions and stop transfer instructions
restricting subsequent transfer of the Securities, and any other restrictions or
conditions which the Pledeholder on behalf of the Secured Party believes to be
necessary or advisable in order to comply with any state or federal securities
or other laws. Pledgor acknowledges that the foregoing restrictions may result
in fewer proceeds being received upon such sale then would otherwise be the
case. Pledgor hereby agrees to provide to Pledgeholder any and all information
required by Pledgeholder in connection with any sales of Securities by the
Pledgeholder on behalf of the Secured Party hereunder. If, after the occurrence
of any Event of Default, Rule 144 promulgated by the Securities and Exchange
Commission (or any other similar rule) is available for use by Pledgeholder
and/or the Secured Party in connection with the sales of any Securities
hereunder, Pledgor agrees not to utilize Rule 144 in the sale of any securities
held by Pledgor of the same class as the Securities, without the prior written
consent of the Pledgeholder. Any and all attorneys' fees, expenses, costs,
liabilities and obligations incurred by Pledgeholder on behalf of the Secured
Party in connection with the foregoing shall be added to and become a part of
the Obligations and shall be due from Pledgor to the Secured Party upon demand.





Page 5 of 9




--------------------------------------------------------------------------------




5.4

Cumulative Remedies; Notice; Waiver. In addition to the remedies set forth
herein, the Secured Party will have all other rights and remedies for default
provided by the uniform commercial code, as well as any other applicable law,
including, without limitation, the right to dispose of the collateral without
judicial process. The rights and remedies specified herein are cumulative and
are not exclusive of any rights or remedies which the Secured Party would
otherwise have. With respect to such rights and remedies:




(a)

Notice of Disposition. Written notice, when required by law, sent to any address
of Pledgor in this Agreement or otherwise provided to Pledgeholder and the
Secured Party, at least five (5) calendar days (counting the day of sending)
before the date of a proposed disposition of the Collateral will be deemed
reasonable notice but less notice may be reasonable under the circumstances;




(b)

Possession of Collateral/Commercial Reasonableness.  The Pledgeholder on behalf
of the Secured Party shall not, at any time, be obligated to either take or
retain possession or control of the Collateral. With respect to Collateral in
the possession or control of the Pledgeholder, Pledgor, the Pledgeholder and the
Secured Party agree that as a standard for determining commercial
reasonableness, (and in addition to the provisions of Section 4.2 above) the
Pledgeholder on behalf of the Secured Party need not liquidate, collect, sell or
otherwise dispose of any of the Collateral if Pledgeholder believes, in good
faith, that disposition of the Collateral would not be commercially reasonable,
would subject Pledgerholder or the Secured Party to third-party claims or
liability, would cause the Pledgeholder or the Secured Party to violate federal
or state securities laws, that other potential purchasers could be attracted or
that a better price could be obtained if Pledgeholder and/or the Secured Party
held the Collateral for up to one (1) year.  The Pledgeholder on behalf of the
Secured Party may sell Collateral without giving any warranties and may
specifically disclaim any warranties of title or the like. Furthermore,
Pledgeholder on behalf of the Secured Party may sell the Collateral on credit
(and reduce the Obligations only when payment is received from the buyer), at
wholesale and/or with or without an agent or broker; The Pledgeholder on behalf
of the Secured Party need not register any securities collateral under state or
federal law; and Pledgeholder on behalf of the Secured Party need not complete,
process, or otherwise prepare the Collateral prior to disposition. If the
purchaser fails to pay for the Collateral, Pledgeholder on behalf of the Secured
Party may resell the Collateral and Pledgor shall be credited with the cash
proceeds of the sale. The Pledgeholder on behalf of the Secured Party may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.





Page 6 of 9




--------------------------------------------------------------------------------




(c)

Waiver by Pledgor.  Pledgeholder on behalf of the Secured Party has no
obligation and Pledgor waives any obligation to attempt to satisfy the
Obligations by collecting the obligations from any third parties and
Pledgeholder on behalf of the Secured Party may release, modify or waive any
collateral provided by any third party to secure any of the Obligations, all
without affecting the Secured Party' rights against Pledgor. Pledgor further
waives any obligation on the part of Pledgeholder on behalf of the Secured Party
to marshal any assets in favor of Pledgor or in payment of the Obligations.
Notwithstanding any provisions in this Agreement or any other agreement between
Pledgor, the Pledgeholder or the Secured Party, Pledgor does not waive any
statutory rights except to the extent that the waiver thereof is permitted by
law.




(d)

Waiver by The Secured Party.  Pledgeholder on behalf of the Secured Party, with
the prior written consent of all the Secured Party, may permit Pledgor to
attempt to remedy any default without waiving its rights and remedies hereunder,
and Pledgeholder on behalf of the Secured Party, with the prior written consent
of all the Secured Party, may waive any default without waiving any other
subsequent or prior default by Pledgor. Furthermore, delay on the part of the
Pledgeholder on behalf of the Secured Party in exercising any right, power or
privilege hereunder or at law will not operate as a waiver thereof, nor will any
single or partial exercise of such right, power or privilege preclude other
exercise thereof or the exercise of any other right, power or privilege. No
waiver or suspension will be deemed to have occurred unless the Pledgeholder on
behalf of the Secured Party, with the prior written consent of all the Secured
Party, has expressly agreed in writing to such waiver or suspension.




ARTICLE VI.




MISCELLANEOUS




6.1

Term.  This Agreement and the Secured Party' rights hereunder shall continue in
full force and effect until all of the Obligations have been fully paid,
performed and discharged. Upon termination, Pledgeholder on behalf of the
Secured Party shall return the Collateral to Pledgor, with any necessary
instruments of transfer.




6.2

 Revivor. If any payment made on any of the Obligations shall for any reason be
required to be returned by the Secured Party, whether on the ground that such
payment constituted a preference or for any other reason, then for purposes of
this Agreement, and notwithstanding any prior termination of this Agreement,
such payment on the Obligations shall be treated as not having been made, and
this Agreement shall in all respects be effective with respect to the
Obligations as though such payment had not been made; and if the Collateral has
been released or returned to Pledgor, then Pledgor shall return the Collateral
to Pledgeholder on behalf of the Secured Party, to be held and dealt with in
accordance with the terms of this Agreement.




6.3

Relationship to Other Documents. The warranties, representations, covenants and
duties of Pledgor (and the rights and remedies of the Secured Party) that are
outlined in this Agreement, the Note and Security Agreement, are intended to
supplement each other. In the event of any inconsistencies between the terms in
the Note, the Security Agreement, the Purchase Agreeement and this Agreement,
all such inconsistencies will be construed so as to give the Secured Party the
most favorable rights. Furthermore, Pledgor and the Secured Party waive any
presumption or rule requiring construction of this Agreement against the
drafter.





Page 7 of 9




--------------------------------------------------------------------------------




6.4

Notices.  All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:




If to the Borrower, addressed to:

Omnitek Engineering Corp.

Attn: Werner Funk, President

1945 S. Rancho Santa Fe Road

San Marcos, CA 92078




If to Lender, addressed to:

Chachas Land Co., Inc.

Attn: Gregory J. Chachas

P.O. Box 151538

Ely, Nevada 89315




Any notice mailed to any party hereunder will be deemed effective within five
(5) business days of deposit in the United States mail.




6.5

Nature of Liability/Successors. The rights, powers and remedies granted in this
Agreement to Pledgeholder and the Secured Party will extend to Pledgerholders’
and Secured Party' successors, Participant (as defined below) and assigns, and
the provisions of this Agreement will be binding upon Pledgor and its successors
and assigns.




6.6

Expenses and Attorneys' Fees. Pledgor will reimburse Pledgeholder and the
Secured Party for all fees and out-of-pocket disbursements incurred by the
Pledgeholder on behalf of the Secured Party, the Secured Party and any
Participant in connection with: the preparation of this Agreement; perfecting,
establishing and confirming the priority of the Secured Party' security interest
in the Collateral; any confirmations, audits or appraisals of Pledgor's business
operations and the Collateral; the amendment, administration, defense and
enforcement of this Agreement, the Note or Security Agreement, and any waivers
with respect thereto. Pledgor also will reimburse Pledgeholder on behalf of the
Secured Party and the Secured Party, including all attorneys' fees, before and
after judgment, and all costs of preservation and/or liquidation of the
Collateral.




6.7

Applicable Law and Jurisdiction; Interpretation and Modification. This
Agreement, the Note and Security Agreement will be governed by and interpreted
in accordance with the laws of the State of California.  This Agreement shall be
deemed made and entered into in San Diego County, State of California and venue
for any proceeding or action in connection with this Agreement shall be in San
Diego County, California.  Invalidity of any provision of this Agreement will
not affect the validity of any other provision. The provisions of this
Agreement, the Note or Security Agreement, will not be altered, amended or
waived without the express written consent of all the Secured Party (and
Pledgor, when appropriate).  Pledgor hereby consents to the exclusive
jurisdiction of any state or federal court situated in san diego  county,
california, and waives any objection based on forum non conveniens, with regard
to any actions, claims, disputes or proceedings relating to this agreement, the
collateral, any other loan document, or any transactions arising therefrom, or
enforcement and/or interpretation of any of the foregoing. Nothing herein will
affect Pledgeholder or the Secured Party's right to serve process in any manner
permitted by law, or limit the Pledgeholder on behalf of the Secured Party or
the Secured Party right to bring proceedings against Pledgor in the competent
courts of any other jurisdiction or jurisdictions.





Page 8 of 9




--------------------------------------------------------------------------------



6.8

Copies; Entire Agreement; Modification. Pledgor hereby acknowledges the receipt
of a copy of this Agreements.




6.9

Waiver of Jury Trial.   Pledgor and the Pledgerholder and the Secured Party
hereby jointly and severally waive any and all right to trial by jury in any
action or proceeding relating to any of the loan documents, this agreement, the
obligations thereunder, the collateral or any transaction arising therefrom or
connected thereto. Pledgor and the Pledgeholder and the Secured Party each
represents to the other that this waiver is knowingly, willingly and voluntarily
given.




6.10

Attachments. All documents attached hereto, including any appendices, schedules,
riders, and exhibits to this Agreement, are hereby expressly incorporated by
reference.




IN WITNESS WHEREOF, the undersigned has/have executed this Pledge Agreement the
date and year first written above.

 

PLEDGOR




OMNITEK ENGINEERING CORP.







/s/ Werner Funk                               

By: Werner Funk

Its: President and CEO










SECURED PARTY




CHACHAS LAND CO., INC.







/s/ Gregory J. Chachas                    

By: Gregory J. Chachas

Its:  President

 







PLEDGEHOLDER




CHACHAS LAND CO., INC.







/s/ Gregory J. Chachas                    

By: Gregory J. Chachas

Its:  President











Page 9 of 9


